Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment to [0071] and [0073] are sufficient to overcome the objection to the Drawings and Specification from the previous action, which is hereby withdrawn.

Claims 1, 3, and 5-12 are allowable, with Claims 2, 4, and 13-25 canceled. 

Response to Arguments
Applicant argues the 103 rejection, on pages 8-10, in view of Henke (US 5558652) in view of Walther et al., (US 2016/0121079), stating that the prior art allegedly doesn't teach “the first end of the duct of Walther being located at the proximal portion of the tubular body”, nor teaches “the intermediate hole of Walther is not between the longitudinal ends of the duct, but rather at the bend of the tubular body”. While applicant also argues an auxiliary opening location and a three-way valve’s existence, and the examiner has fully considered applicant's argument, the examiner doesn’t agree with applicant’s arguments pertaining to the auxiliary opening and three-way valve; however, in the interest of expediting prosecution, the examiner agrees that the first end of the duct of Walther is located at a distal end rather than closer to 

Allowable Subject Matter
Claims 1, 3, and 5-12 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, the combination of Henke (US 5558652) in view of Walther et al., (US 2016/0121079), while disclosing a fluid perfusion cannula having a three-way valve and duct, does not disclose or render obvious, alone or in combination with the other prior art of record, an intermediate hole located between the first and second end of the duct, nor teaches the first end of the duct located at the proximal portion of the tubular body, as claimed in the amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783